
	
		II
		112th CONGRESS
		1st Session
		S. 383
		IN THE SENATE OF THE UNITED STATES
		
			February 17, 2011
			Mr. Udall of Colorado
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To promote the domestic production of critical minerals
		  and materials, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Critical Minerals and Materials
			 Promotion Act of 2011.
		2.Definition of
			 critical minerals and materialsIn this Act:
			(1)In
			 generalThe term
			 critical minerals and materials means naturally occurring,
			 nonliving, nonfuel substances with a definite chemical composition—
				(A)that perform an
			 essential function for which no satisfactory substitutes exist; and
				(B)the supply of
			 which has a high probability of becoming restricted, leading to physical
			 unavailability or excessive costs for the applicable minerals and materials in
			 key applications.
				(2)ExclusionsThe
			 term critical minerals and materials does not include ice, water,
			 or snow.
			3.Program to
			 determine presence of and future needs for critical minerals and
			 materials
			(a)In
			 generalThe Secretary of the
			 Interior, acting through the United States Geological Survey, shall establish a
			 research and development program—
				(1)to provide data
			 and scientific analyses for research on, and assessments of the potential for,
			 undiscovered and discovered resources of critical minerals and materials in the
			 United States and other countries; and
				(2)to analyze and
			 assess current and future critical minerals and materials supply chains—
					(A)with advice from
			 the Energy Information Administration on future energy technology market
			 penetration; and
					(B)using the Mineral
			 Commodity Summaries produced by the United States Geological Survey.
					(b)Global supply
			 chainThe Secretary shall, if appropriate, cooperate with
			 international partners to ensure that the program established under subsection
			 (a) provides analyses of the global supply chain of critical minerals and
			 materials.
			4.Program to
			 strengthen the domestic critical minerals and materials supply chain for clean
			 energy technologiesThe
			 Secretary of Energy shall conduct a program of research, development, and
			 demonstration to strengthen the domestic critical minerals and materials supply
			 chain for clean energy technologies and to ensure the long-term, secure, and
			 sustainable supply of critical minerals and materials sufficient to strengthen
			 the national security of the United States and meet the clean energy production
			 needs of the United States, including—
			(1)critical minerals
			 and materials production, processing, and refining;
			(2)minimization of
			 critical minerals and materials in energy technologies;
			(3)recycling of
			 critical minerals and materials; and
			(4)substitutes for
			 critical minerals and materials in energy technologies.
			5.Strengthening
			 education and training in mineral and material science and engineering for
			 critical minerals and materials production
			(a)In
			 generalThe Secretary of
			 Energy shall promote the development of the critical minerals and materials
			 industry workforce in the United States.
			(b)SupportIn carrying out subsection (a), the
			 Secretary shall support—
				(1)critical minerals and materials education
			 by providing undergraduate and graduate scholarships and fellowships at
			 institutions of higher education, including technical and community
			 colleges;
				(2)partnerships between industry and
			 institutions of higher education, including technical and community colleges,
			 to provide onsite job training; and
				(3)development of
			 courses and curricula on critical minerals and materials.
				6.Supply of
			 critical minerals and materials
			(a)PolicyIt
			 is the policy of the United States to promote an adequate and stable supply of
			 critical minerals and materials necessary to maintain national security,
			 economic well-being, and industrial production with appropriate attention to a
			 long-term balance between resource production, energy use, a healthy
			 environment, natural resources conservation, and social needs.
			(b)ImplementationTo
			 implement the policy described in subsection (a), the President, acting through
			 the Executive Office of the President, shall—
				(1)coordinate the
			 actions of applicable Federal agencies;
				(2)identify critical
			 minerals and materials needs and establish early warning systems for critical
			 minerals and materials supply problems;
				(3)establish a
			 mechanism for the coordination and evaluation of Federal critical minerals and
			 materials programs, including programs involving research and development, in a
			 manner that complements related efforts carried out by the private sector and
			 other domestic and international agencies and organizations;
				(4)promote and
			 encourage private enterprise in the development of economically sound and
			 stable domestic critical minerals and materials supply chains;
				(5)promote and
			 encourage the recycling of critical minerals and materials, taking into account
			 the logistics, economic viability, environmental sustainability, and research
			 and development needs for completing the recycling process;
				(6)assess the need
			 for and make recommendations concerning the availability and adequacy of the
			 supply of technically trained personnel necessary for critical minerals and
			 materials research, development, extraction, and industrial practice, with a
			 particular focus on the problem of attracting and maintaining high-quality
			 professionals for maintaining an adequate supply of critical minerals and
			 materials; and
				(7)report to
			 Congress on activities and findings under this subsection.
				7.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this Act such sums as are
			 necessary.
		
